     Case 2:21-cv-00135-KJM-KJN Document 6 Filed 03/31/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   PATRICK JAMES GARCIA,                               No. 2:21-cv-0135 KJN P
12                       Plaintiff,
13           v.                                          ORDER AND FINDINGS AND
                                                         RECOMMENDATIONS
14   STATE OF CALIFORNIA, et al.,
15                       Defendants.
16

17           Plaintiff is a county inmate, proceeding pro se. By an order filed February 4, 2012,

18   plaintiff was ordered to file a completed in forma pauperis affidavit and a certified copy of his

19   prison trust account statement, and was cautioned that failure to do so would result in a

20   recommendation that this action be dismissed. The thirty-day period has now expired, and

21   plaintiff has not responded to the court’s order and has not filed the required documents.

22           In accordance with the above, IT IS HEREBY ORDERED that the Clerk of the Court is

23   directed to assign a district judge to this case; and

24           IT IS HEREBY RECOMMENDED that this action be dismissed without prejudice.

25           These findings and recommendations are submitted to the United States District Judge

26   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within fourteen days

27   after being served with these findings and recommendations, plaintiff may file written objections

28   with the court and serve a copy on all parties. Such a document should be captioned
                                                        1
      Case 2:21-cv-00135-KJM-KJN Document 6 Filed 03/31/21 Page 2 of 2


 1   “Objections to Magistrate Judge’s Findings and Recommendations.” Plaintiff is advised that

 2   failure to file objections within the specified time may waive the right to appeal the District

 3   Court’s order. Martinez v. Ylst, 951 F.2d 1153 (9th Cir. 1991).

 4   Dated: March 31, 2021

 5

 6

 7
     /garc0135.fifp
 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       2
